DETAILED ACTION
This action is responsive to claims filed 28 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 17-35 were pending in the previous Office action filed 29 October 2020.
Claims 23-28 have been canceled and claims 17, 29 and 36-41 have been amended.
Claims 17-22 and 29-41 remain pending for examination.
Response to Arguments
Applicant’s arguments, see pages 11-12 of Applicant’s Remarks, filed 28 January 2021, with respect to claims 17-22 and 36-41 have been fully considered and are persuasive.  The rejection of 29 October2020 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Collins (Reg. No. 73,363) on 16 March 2021.
The application has been amended as follows: 

1.-16.	(Cancelled)

17.	(Currently Amended) A method, comprising:	receiving, by a terminal in a first downlink subframe of a first carrier aggregation group, a data packet sent by a base station, wherein the first carrier aggregation group comprises a first carrier and a second carrier;	determining, by the terminal, a first timing based on a first subframe configuration for the first carrier aggregation group and a mapping relationship between a plurality of subframe configurations for a plurality of carrier aggregation groups and a plurality of timings, wherein the determining a first timing comprises selecting a first timing that is larger than a subframe configuration for a primary cell of the carrier aggregation group in response to the first downlink subframe being received through the primary cell;	determining, by the terminal, a first uplink subframe from a plurality of subframes of the first carrier aggregation group based on the first timing; and	sending, by the terminal to the base station, a feedback message in the first uplink subframe.



19.	(Previously presented) The method according to claim 18, wherein the first timing indicates that the first uplink subframe is a subframe n and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n, wherein n is a positive integer greater than or equal to 0, and k is a positive integer greater than 0.

20.	(Previously presented) The method according to claim 19, wherein:	the first uplink subframe is a subframe n on the first carrier, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n on the first 

21.	(Previously presented) The method according to claim 19, wherein:	the second subframe configuration for the first carrier is a time division duplex (TDD) configuration 2, and the third subframe configuration for the second carrier is a TDD configuration 2 with a 2-subframe shift;	when the first uplink subframe is a subframe n=2 on the first carrier, values of the subframe interval k of the first downlink subframe are 4 and 6 on the first carrier, and values of the subframe interval k of the first downlink subframe are 4, 5, and 6 on the second carrier;	when the first uplink subframe is a subframe n=7 on the first carrier, a value of the subframe interval k of the first downlink subframe is 4 on the first carrier, and values of the subframe interval k of the first downlink subframe are 4 and 5 on the second carrier;	when the first uplink subframe is a subframe n=2 on the second carrier, values of the 

22.	(Previously presented) The method according to claim 19, wherein:	the second subframe configuration for the first carrier is a time division duplex (TDD) configuration 1, and the third subframe configuration for the second carrier is the TDD configuration 2 with a 2-subframe shift; 	when the first uplink subframe is a subframe n=2 on the first carrier, values of the subframe interval k of the first downlink subframe are 4 and 5 on the second carrier;	when the first uplink subframe is a subframe n=3 on the first carrier, a value of the subframe interval k of the first downlink subframe is 4 on the first carrier, and a value of the subframe interval k of the first downlink subframe is 4 on the second carrier;	when the first uplink subframe is a subframe n=7 on the first carrier, values of the subframe interval k of the first downlink subframe are 4 and 5 on the second carrier;	when the first uplink subframe is a subframe n=8 on the first carrier, a value of the subframe interval k of the first downlink subframe is 4 on the first carrier, and a value of the subframe interval k of the first downlink subframe is 4 on the second carrier;	when the first uplink subframe is a subframe n=2 on the second carrier, values of the subframe interval k of the first downlink subframe are 4 and 5 on the first carrier, and a value of 

23-28.	(Cancelled) 

29.	(Currently Amended) An apparatus, comprising:	a processor; and	a non-transitory memory configured to store program instructions which, when executed by the processor, cause the apparatus to:		receive, in a first downlink subframe of a first carrier aggregation group, a data packet sent by a base station, wherein the first carrier aggregation group comprises a first carrier and a second carrier;		determine a first timing based on a first subframe configuration for the first carrier aggregation group and a mapping relationship between a plurality of subframe configurations for a plurality of carrier aggregation groups and a plurality of timings, wherein the instructions to determine a first timing comprise instructions to select a first timing that is larger than a subframe configuration for a primary cell of the carrier aggregation group in response to the first downlink subframe being received through the primary cell; 		determine a first uplink subframe from a plurality of subframes of the first carrier 

30.	(Previously presented) The apparatus according to claim 29, wherein the program instructions, when executed by the processor, cause the apparatus to:	obtain the first subframe configuration for the first carrier aggregation group, wherein the first subframe configuration for the first carrier aggregation group comprises a second subframe configuration for the first carrier or a third subframe configuration for the second carrier; and	determine the first timing based on the first subframe configuration for the first carrier aggregation group and the mapping relationship between the plurality of subframe configurations for the plurality of carrier aggregation groups and the plurality of timings.

31.	(Previously presented) The apparatus according to claim 30, wherein the first timing indicates that the first uplink subframe is a subframe n, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n, wherein n is a positive integer greater than or equal to 0, and k is a positive integer greater than 0.

32.	(Previously presented) The apparatus according to claim 31, wherein: 	the first uplink subframe is a subframe n on the first carrier, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n on the first carrier.

33.	(Previously presented) The apparatus according to claim 31, wherein:	the first uplink subframe is a subframe n on the first carrier, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n on the second carrier.

34.	(Previously presented) The apparatus according to claim 31, wherein:	the first uplink subframe is a subframe n on the second carrier, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n on the first carrier.

35.	(Previously presented) The apparatus according to claim 31, wherein:	the first uplink subframe is a subframe n on the second carrier, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n on the second carrier.

36.	(Currently Amended) A non-transitory computer-readable storage medium storing a program to be executed by a processor, the program including instructions for:	receiving, by a terminal in a first downlink subframe of a first carrier aggregation group, a data packet sent by a base station, wherein the first carrier aggregation group comprises a first carrier and a second carrier;	determining, by the terminal, a first timing based on a first subframe configuration for larger than a subframe configuration for a primary cell of the carrier aggregation group in response to the first downlink subframe being received through the primary cell;	determining, by the terminal, a first uplink subframe from a plurality of subframes of the first carrier aggregation group based on the first timing; and	sending, by the terminal to the base station, a feedback message in the first uplink subframe.

37.	(Previously presented) The non-transitory computer-readable storage medium according to claim 36, wherein determining, by the terminal, the first timing based on the first subframe configuration for the first carrier aggregation group and the mapping relationship between the plurality of subframe configurations for the plurality of carrier aggregation groups and the plurality of timings comprises:	obtaining, by the terminal, the first subframe configuration for the first carrier aggregation group, wherein the first subframe configuration for the first carrier aggregation group comprises a second subframe configuration for the first carrier or a third subframe configuration for the second carrier; and	determining, by the terminal, the first timing based on the first subframe configuration for the first carrier aggregation group and the mapping relationship between the plurality of 

38.	(Previously presented) The non-transitory computer-readable storage medium according to claim 37, wherein the first timing indicates that the first uplink subframe is a subframe n and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n, wherein n is a positive integer greater than or equal to 0, and k is a positive integer greater than 0.

39.	(Previously presented) The non-transitory computer-readable storage medium according to claim 38, wherein:	the first uplink subframe is a subframe n on the first carrier, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n on the first carrier; or	the first uplink subframe is a subframe n on the first carrier, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n on the second carrier; or	the first uplink subframe is a subframe n on the second carrier, and the first downlink subframe is a subframe that is at an interval of k subframes before the subframe n on the first carrier; or	the first uplink subframe is a subframe n on the second carrier, and the first downlink 

40.	(Previously presented) The non-transitory computer-readable storage medium according to claim 38, wherein:	the second subframe configuration for the first carrier is a time division duplex (TDD) configuration 2, and the third subframe configuration for the second carrier is a TDD configuration 2 with a 2-subframe shift;	when the first uplink subframe is a subframe n=2 on the first carrier, values of the subframe interval k of the first downlink subframe are 4 and 6 on the first carrier, and values of the subframe interval k of the first downlink subframe are 4, 5, and 6 on the second carrier;	when the first uplink subframe is a subframe n=7 on the first carrier, a value of the subframe interval k of the first downlink subframe is 4 on the first carrier, and values of the subframe interval k of the first downlink subframe are 4 and 5 on the second carrier;	when the first uplink subframe is a subframe n=2 on the second carrier, values of the subframe interval k of the first downlink subframe are 5 and 6 on the first carrier, and a value of the subframe interval k of the first downlink subframe is 6 on the second carrier; and	when the first uplink subframe is a subframe n=7 on the second carrier, values of the subframe interval k of the first downlink subframe are 4, 5 and 6 on the first carrier, and values of the subframe interval k of the first downlink subframe are 4 and 6 on the second carrier.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations of at least independent claims 17, 29 or 36. As argued by applicant, Yang et al. (US 2014/0022962) does not appear to explicitly disclose selecting a first timing that is larger than that of a subframe configuration of a primary cell of a carrier aggregation group in response to receiving a first downlink subframe through the primary cell, in combination with all of the other limitations of at least the independent claims. 3GPP’s TS 36.213 V. 14.0.0, likewise, does not appear to disclose the claimed invention as a whole or this particular feature in at least a way that one would having ordinary skill in the art would have found obvious, before the effective filing data of the present application, to use to modify Yang so as to arrive at the claimed invention.
Examiner’s Amendment is supported by paragraph 80 of the Specification as originally filed, describing determining a first uplink subframe on an entire carrier group for sending a feedback message so as to make a selectable range larger than what would be available for just a first carrier. The benefit of including this feature gives the claimed user equipment the ability to select a subframe that is closer in time than would otherwise be available, which improves feedback efficiency. Thus, the original Specification properly supports the Examiner’s Amendment provided above.
Further search and consideration revealed other pertinent prior art that similarly fails to disclose the feature at issue in combination with all of the other limitations of at least the independent claims. This prior art is listed and described below as pertinent but not relied upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uchino et al. (US 2017/0303182) – Fig. 9 and associated description disclose user equipment receiving information indicating a transient period timing reference from a base station, performing uplink transmission component carrier switching according to the indication, and reporting a subframe for which uplink transmission will not be performed;
Yi et al. (US 10,159,067) – Fig. 8 and associated description disclose user equipment receiving an indication enabling uplink transmission from a base station, determining the uplink transmission, and transmitting on different sets of uplink channels on a primary cell and secondary cell; and 
Chen et al. (US 10,153,867) – Fig. 8 and associated description disclose user equipment receiving a configuration for two component carriers, determining HARQ timing for the component carriers, and communicating by using the two component carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468